ORDER

DYK, Circuit Judge.
We treat William O. Meek’s submissions as a motion for reconsideration of the court’s order dismissing his petition for review for failure to pay the filing fee and to file a Fed. Cir. R. 15(c) statement concerning discrimination.
Meek has now submitted a Rule 15(c) statement, a motion for leave to proceed in forma pauperis, and an informal brief.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) Meek’s motion for leave to proceed in forma pauperis is granted.
(2) Meek’s motion for reconsideration is granted.
(3) The June 15, 2004 dismissal order is vacated, the mandate is recalled, and the petition for review is reinstated.
(4) The Office of Personnel Management’s brief is due within 21 days of the date of filing of this order.